Citation Nr: 1003300	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee, to include 
postoperative residuals of a menisceal repair with residual 
scarring.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee, to include 
postoperative residuals of a menisceal repair with residual 
scarring.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left acromioclavicular 
joint, to include postoperative residuals with residual 
scarring. 

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right acromioclavicular 
joint, to include postoperative residuals with residual 
scarring.  



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for each of the 
disabilities at issue and assigned an initial disability 
rating of 10 percent for each. 


FINDINGS OF FACT

1.  The Veteran's left knee disability is not productive of 
subluxation, ligamentous instability, cartilage dislocation, 
locking or joint effusion and flexion is not limited to more 
than 120 degrees and extension is normal and his residual 
knee scarring is asymptomatic and not productive of 
functional impairment.  

2.  The Veteran's right knee disability is not productive of 
subluxation, ligamentous instability, cartilage dislocation, 
locking or joint effusion and flexion is not limited to more 
than 90 degrees and extension is normal and his residual knee 
scarring is asymptomatic and not productive of functional 
impairment. 

3.  The Veteran's left shoulder disability is not productive 
of ankylosis or guarded or loose movement and flexion and 
abduction are each greater than 90 degrees and his residual 
scarring is asymptomatic and not productive of functional 
impairment.  

4.  The Veteran is right handed and his right shoulder 
disability is not productive of ankylosis or guarded or loose 
movement and flexion and abduction are each greater than 90 
degrees and his residual scarring is asymptomatic and not 
productive of functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the left 
knee, to include postoperative residuals of a menisceal 
repair with residual scarring, have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
Diagnostic Codes 5010 - 5003 - 5260 - 5261 (2009).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the right 
knee, to include postoperative residuals of a menisceal 
repair with residual scarring, have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
Diagnostic Codes 5010 - 5003 - 5260 - 5261 (2009).  

3.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the left 
acromioclavicular joint, to include postoperative residuals 
with residual scarring, have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.69, Diagnostic Codes 
5010 - 5003 - 5201 (2009).  

4.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the right 
acromioclavicular joint, to include postoperative residuals 
with residual scarring, have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.69, Diagnostic Codes 
5010 - 5003 - 5201 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

By a pre-adjudication VCAA notice letter, dated in May 2006 
the Veteran was notified of the evidence needed to 
substantiate his claims of service connection for the 
disabilities herein at issue.  Namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
38 C.F.R. § 3.159(b)(3) (2009).

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings. Dingess at 19 Vet. App. 473. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran was afforded the opportunity to testify at a 
hearing in support of his claims but declined that 
opportunity.  The RO has obtained the Veteran's service 
treatment records. 

The Veteran was afforded a VA examination of his knees and 
shoulders in 2006, and again in 2008 following his request 
for an additional examination in his notice of disagreement 
(NOD).  Generally see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Also, 
the RO made a formal finding in May 2008 that outpatient 
treatment records from May 25, 2007, to May 2008 from the 
Elgin Air Force Base in Ft. Myers, Florida, were unavailable 
for review.  Specifically, it was noted that this alleged 
source of information had responded that there were no such 
records.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

A November 2005 operative report reflects that the Veteran 
had arthroscopic subacromial decompression and distal 
clavicle resection of the right shoulder.  It was noted that 
he had impingement of both shoulders and had had surgical 
procedure on the left shoulder a few months earlier.  

An official psychiatric examination in June 2006 noted that 
the Veteran had had right knee surgery in August 2004 and had 
had left shoulder surgery in March 2005, followed by right 
shoulder surgery in November 2005.  These surgical procedures 
were done for a torn meniscus in each knee and a torn rotator 
cuff in the left shoulder.  After his military service, he 
continued his work as a paralegal and now worked as a chief 
counsel for the U.S. Treasury as an assistant director of the 
legal processing division.  

On official examination in June 2006 it was noted that the 
Veteran had had surgery on each knee due to disability 
incurred in October 1980 playing basketball.  His symptoms 
had been weakness, stiffness, swelling, giving way, and 
locking.  He also had had pain in each knee.  The pain was 
localized and occurred once a day and lasted for 1 hour.  The 
pain was both aching and throbbing in nature and he estimated 
the pain to be 5 on a scale of 10.  The pain was elicited by 
physical activity and was relieved by rest.  At the time of 
his having pain he could function with medication.  He 
related having incapacitating episodes lasting for 21 days.  
He currently took Percocet.  He had had left knee menisceal 
surgery in 2005 and similar surgery on the right knee in 
2006.  There was no functional impairment resulting from this 
condition.  

As to the Veteran's shoulders, he had had bilateral shoulder 
surgery, and now had stiffness, swelling, and heat.  He had 
had pain localized to the arms and shoulders for 4 years.  
The pain occurred several times daily.  His pain traveled to 
his right arm.  The pain was both burning and aching in 
nature and he estimated the pain to be 5 on a scale of 10.  
The pain was elicited by physical activity and was relieved 
by rest.  At the time of his having pain he could function 
with medication.  He related having incapacitating episodes 
lasting for 14 days.  He currently took Percocet.  There was 
no functional impairment resulting from this condition.  

As to the Veteran's activities of daily living, he could 
brush his teeth, take a shower, vacuum, drive a car, cook, 
climb stairs, dress himself, take out the trash, walk, shop, 
perform gardening activities, and push a lawn mower.  He had 
performed his usual occupation of being a paralegal for 26 
years but was currently employed in a different job as chief 
counsel.  

On physical examination the Veteran had 3 scars on the right 
shoulder, each measuring about 2 cms. by 0.5 cms. with keloid 
formation of less than 6 square inches.  He had 2 left 
shoulder scars which were level and measured about 2 cms. by 
0.5 cms. with keloid formation of less than 6 square inches.  
There was a 7 cm. by 2 cm. scar on the left shoulder which 
was level with keloid formation of less than 6 square inches.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
hypopigmentation, hyperpigmentation or abnormal texture of 
any of these shoulder scars.  

There were 2 level scars on the right knee measuring about 2 
cm. by 1 cm.  There was another right knee scar which was 
level and measured about 5 cms. by 2 cms.  There were 3 scars 
on the left knee which were level and measured about 1 cm. by 
1 cm.  There was another scar on the left knee which was 
level and measured about 6 cms. by 2 cms.  There was no 
keloid formation, tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
hypopigmentation, hyperpigmentation or abnormal texture of 
any of these knee scars.  

Leg lengths were equal, as measured from the anterior 
superior iliac spine to the medial malleolus.  He was right 
handed.  There were no signs of tenderness of either 
shoulder.  

As to range of motion of the shoulders, right shoulder 
flexion was to 100 degrees with pain at that point.  
Abduction was to 160 degrees with pain at 150 degrees.  
External and internal rotation were to 30 degrees with pain 
at those points.  Joint function of the right shoulder was 
not additionally limited by weakness or incoordination after 
repetitive use.  But, joint function was additionally 
limited, after repetitive use, by pain, fatigue, lack of 
endurance, and pain had the major functional impact.  

Left shoulder flexion was to 180 degrees with pain at that 
point.  Abduction was to 170 degrees with pain at that point.  
External rotation was to 80 degrees and internal rotation was 
to 90 degrees, with pain on each motion at those respective 
points.  Joint function of the left shoulder was additionally 
limited, after repetitive use, by pain, fatigue, lack of 
endurance, and pain had the major functional impact.  Joint 
function of the right shoulder was not additionally limited 
by weakness or incoordination after repetitive use.  It was 
noted that the above factors additionally limited motion by 
zero (0) degrees.  

As to the Veteran's knees, there were signs of tenderness of 
each knee.  He had normal extension of each knee and flexion 
of each knee was to 135 degrees (normal being to 140 degrees) 
with pain occurring in each knee at 130 degrees.  Joint 
function of each knee was additionally limited, after 
repetitive use, by pain and lack of endurance, with pain 
having the major functional impact.  These factors 
additionally limited motion by 5 degrees.  But, there was no 
additional limitation of knee function, after repetitive use, 
due to weakness or incoordination.  Anterior and posterior 
cruciate ligament stability tests, medial and lateral 
collateral ligament stability tests, and medial and lateral 
meniscus tests of each knee were within normal limits.  Motor 
and sensory examination was within normal limits.  X-rays 
showed degenerative changes in the right and left shoulders 
and minimal narrowing of the medial joint space of each knee.  

The pertinent diagnoses were (1) degenerative joint disease 
of the knees with residuals of bilateral knee surgery and 
scarring, with subjective the factor being pain and the 
objective factors being X-ray findings and scarring, and (2) 
degenerative joint disease of both acromioclavicular joints 
with residuals of bilateral shoulder surgery and scarring, 
with subjective factor being pain and the objective factors 
being X-ray findings and scarring.  

In the Veteran's January 2007 handwritten statement he 
reported that he had been employed as a letter carrier since 
May 1995.  In an attached undated statement from a Customer 
Service Supervisor of the U.S. Postal Service reflects that 
the Veteran was employed as a letter carrier.  He used his 
hands for his complete 8 hour tour and was responsible for 
the casing of all mail on his route.  He had to be able to 
place 2 - 3 1/2 inches of mail in his left hand while his right 
hand retrieved one piece at a time to case into slots on his 
route.  His route was approximately 520 slots.  Upon complete 
of casing his route, he had to pull his route down, load into 
trays, and place them in his vehicle.  He had to use both 
hands to pull the mail down, place into trays, pick the trays 
up and place them in the vehicle.  He had to deliver his mail 
on the street.  This entailed placing mail into his left 
hand, 2 - 3 1/2 inches and holding tightly while walking to 
each home on his route for delivery.  When he approached a 
resident, he had to use his right hand to grasp mail from the 
left hand, place mail into customer's mailbox, and then move 
to the next resident, thereby starting the process all over 
again.  

A May 2007 report of a left shoulder MRI noted that the 
Veteran had chronic left shoulder pain and was also noted to 
have calcification.  It was indicated that he had a 5 cm. 
ovoid keloid scar on the back of the left shoulder that could 
be producing the calcified shadow on X-rays.  The impressions 
were tendonopathy versus partial intrasubstance tear in the 
supraspinatus tendon, and small subcortical cysts in the 
humeral head.  An MRI of the right shoulder noted findings 
suggesting a prior acromioclavicular joint injury.  The 
impressions were (1) mild widening of the acromioclavicular 
joint space, suggesting prior injury and subsequent 
osteolysis, (2) inferiorly projective osteophyte from the 
lateral acromion which might contribute to impingement, and 
(3) nonspecific small calcification near the superior glenoid 
margin, seen on only one view, which might be degenerative in 
nature.  

In the Veteran's August 2007 NOD he stated that he had 
arthritis and continued pain on each knee and that further 
surgery might be needed on his knees.  He had been told that 
in 3 to 5 years he would be a candidate for a knee 
replacement if his knees continued to degenerate.  He still 
received on-going physical therapy.  He also had continued 
shoulder pain, greater in the left shoulder than in the right 
shoulder.  He had been scheduled for physical therapy for his 
shoulders and had been informed that he would probably have 
to have additional shoulder surgery.  

On VA examination in March 2008 the Veteran complained of 
pain, weakness, stiffness, swelling, giving way, and locking 
of both knees.  He reported not having heat redness, lack of 
endurance, fatigability or dislocation.  His pain was 
localized and was burning in character.  He assessed the pain 
as being 3 on a scale of 10.  The pain was elicited by 
physical activity and sitting but was relieved by medication, 
i.e., Motrin.  When he had such pain, he could function with 
medication.  

On physical examination the Veteran had three left shoulder 
scars.  One was 5.5 cms. by 3 cms., a second was 1.5 cms. by 
0.75 cms., and a third was 1.5 cms. by 0.5 cms.  As to these 
scars there was keloid formation and hyperpigmentation of 
less than 6 square inches.  There was no tenderness, 
ulceration, adherence, instability, tissue loss, 
hypopigmentation, abnormal texture, inflammation or edema.  

The Veteran had a right shoulder scar that was 1.5 cms. by 
0.75 cms. with keloid formation and hyperpigmentation of less 
than 6 square inches.  He also had three level scars on the 
right should with the first measuring 1 cm. by 0.2 cms., the 
second being 1 cm. by 0.25 cms., and the third being 1 cm. by 
0.5 cms.  There was no tenderness, ulceration, adherence, 
instability, tissue loss, hypopigmentation, abnormal texture, 
inflammation or edema.  It was noted that he was right 
handed.  

External and internal rotation of each shoulder was to 90 
degrees.  Right shoulder flexion was to 180 degrees with pain 
occurring at that point, and abduction was to 140 degrees, 
with pain occurring at that point.  Left shoulder flexion was 
to 170 degrees, with pain occurring at that point, and 
abduction was to 120 degrees, with pain occurring at that 
point.  There was no subluxation.  As to the left shoulder 
there were no signs of edema, effusion, weakness, tenderness, 
redness, heat, subluxation or guarding of movement.  

The Veteran's posture and gait were within normal limits.  
Leg lengths were equal, as measured from the anterior 
superior iliac spine to the medial malleolus.  There was 
tenderness of each knee but no locking pain, genu recurvatum, 
crepitus, edema, effusion, weakness, redness, heat, guarding 
of movement or subluxation.  There was full extension of each 
knee.  Right knee flexion was to 90 degrees with pain 
occurring at that point and left knee flexion was to 120 
degrees with pain occurring at that point.  There was no 
additional limitation of joint function of either knee due to 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  Anterior and posterior cruciate as 
well as medial and lateral collateral ligament stability 
tests as well as medial and lateral meniscus tests of each 
knee were within normal limits.  

The diagnoses were degenerative joint disease of the right 
and left knees, and post operative status right and left 
shoulders with scarring.  It was remarked that the effect of 
the condition on the Veteran's daily activity was mild.  

An addendum to the March 2008 VA examination noted that the 
Veteran had scarring of the knees but there was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture or edema of the scars.  
There was tenderness of the right shoulder, anterior ball, 
but no tenderness of the left shoulder.  There was no edema, 
effusion, weakness, redness, heat, guarding or subluxation of 
either shoulder.  For both shoulders the joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  

General Rating Principles

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned 
if it more nearly approximates the criteria therefor.  38 
C.F.R. § 4.7.  Not all disorders will show all the findings 
specified for a particular disability rating, especially with 
the more fully described grades of disabilities but 
coordination of ratings with functional impairment is 
required.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim). 

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is rated as degenerative arthritis under Diagnostic 
Code 5003, which, as applied to rating disability of the 
knees, is based on limitation of motion under Diagnostic 
Codes 5260 and 5261. 

Arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  And a separate rating may be 
assigned for limitation of flexion or extension under DC 5260 
and DC 5261, respectively. 

Knee Rating Criteria

Although the Veteran is service-connected for degenerative 
joint disease of each knee and for residuals of surgery for 
menisceal (semilunar cartilage) pathology of each knee, the 
current 10 percent ratings were assigned under Diagnostic 
Code 5010 for residuals of traumatic arthritis.  Accordingly, 
the Board will consider all applicable Diagnostic Codes in 
rating the disabilities of the Veteran's knees. 

Symptomatic residuals of removal of a semilunar cartilage 
warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Ratings under Diagnostic Code 5259 
require consideration of 38 C.F.R. §§ 4.40 and 4.45 because 
removal of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

Full knee flexion is to 140 degrees and full knee extension 
is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent 
rating requires flexion be limited to no more than 45 
degrees.  A 20 percent rating is assigned when flexion is 
limited to no more than 30 degrees, and 30 percent is 
assigned when flexion is to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a 
10 percent rating requires extension be limited to no more 
than 10 degrees, a 20 percent rating to no more than 15 
degrees, a 30 percent rating to no more than 20 degrees, a 40 
percent rating to no more than 30 degrees, and a 50 percent 
rating to no more than 45 degrees.

Separate ratings for limitation of motion in flexion and in 
extension of a knee may be assigned. See VAOGPREC 9-2004 
(September 17, 2004).  Also, a compensable degree of limited 
motion under Diagnostic Codes 5260 and 5261 need not be 
shown; rather, a compensable rating may be granted, in 
addition to a rating for instability under Diagnostic Code 
5257, if there is X-ray evidence of arthritis and also 
painful motion under 38 C.F.R. § 4.59.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Also, under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 
percent evaluation, the highest and only rating available 
under that schedular provision, may be assigned where there 
is evidence of dislocated cartilage, with frequent episodes 
of "locking," pain, and effusion into the knee joint.  

Shoulder Rating Criteria

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which moves as one piece), when 
in a favorable position, with abduction to 60 degrees, and 
ability to reach the mouth and head is retained, a 30 percent 
evaluation is warranted for the major extremity and 20 
percent for the minor extremity.  When in an intermediate 
position between favorable and unfavorable, 40 percent is 
warranted for the major extremity and 30 percent for the 
minor extremity.  When in an unfavorable position, with 
abduction limited to 25 degrees from the side, a 50 percent 
evaluation is assigned for the major extremity and 40 percent 
for the minor extremity.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity and 20 percent for the 
minor extremity.  When motion is limited to 25 degrees from 
the side, a 40 percent evaluation is warranted for the major 
extremity and 30 percent for the minor extremity.  

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) it was 
noted that as the minimum 20 percent rating for limited 
shoulder motion, it should be clarified whether that rating 
is a result of limitation of motion of abduction only, or 
whether both limitation of motion of flexion and abduction 
are required.  However, in Mariano v. Principi, 17 Vet. 
App. 305, 317 - 18 (2003) the Court clarified that for a 20 
percent rating under DC 5201 the applicable plane of motion 
was not to be measured by limitation of motion of abduction 
alone to the shoulder level because 38 C.F.R. § 4.71, Plate I 
listed both abduction and forward elevation (flexion) as 
shoulder-arm movements.  DC 5201 did not specifically 
identify the plane of motion (although DC 5200 did refer to 
abduction), and the title of DC 5201 was "Arm, limitation of 
motion of" and appeared to be generic without specifying 
limitation based solely on abduction.  The Court left open 
the question of whether the ratings in DC 5201 required 
limitation in all planes or limitation in any one plane but 
the Court noted that it would be very difficult to satisfy DC 
5201 if limitation were required in all planes.  So, here, 
the Board concludes that for rating under DC 5201 the 
limitation of motion may be in any one plane of motion, e.g., 
abduction or forward elevation (flexion).  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent is warranted 
for impairment of the humerus, regardless of whether the 
major or minor extremity is affected, when there is either 
malunion with moderate deformity or when there are recurrent 
dislocations of the scapulohumeral joint which are infrequent 
and there is guarding of movement only at the shoulder level.  

Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, of the major or 
minor extremity warrants a 10 percent evaluation (or 
impairment may be rated on the basis of impaired function of 
a contiguous joint).  Nonunion with loose movement, or 
dislocation, of the clavicle or scapula of the major or minor 
extremity warrants a 20 percent evaluation (or impairment may 
be rated on the basis of impaired function of a contiguous 
joint).   

Normal forward elevation of a shoulder (flexion) as well as 
normal abduction (movement of the arm away from the side) are 
to 180 degrees.  Normal internal and external rotation are to 
90 degrees.  38 C.F.R. § 4.71, Plate 1 (2009).  

Analysis

Initial Ratings in Excess of 10 percent for (1) degenerative 
joint disease of the left knee, to include postoperative 
residuals of a menisceal repair with residual scarring and 
(2) degenerative joint disease of the right knee, to include 
postoperative residuals of a menisceal repair with residual 
scarring

After a thorough review of the entire record, the Board finds 
that the Veteran's knee disabilities have each been 
appropriately evaluated as 10 percent disabling since service 
discharge and do not warrant a higher disability rating at 
any time since his service discharge.  

Although the Veteran had meniscal surgery on each knee and he 
had complained of giving way and locking of each knee, 
testing of ligamentous stability has not document the 
presence of any subluxation or instability of either knee and 
there is also no corroborating clinical evidence of locking.  
Further, he does not have a compensable degree of limitation 
of motion of either knee but, nevertheless, the current 10 
percent ratings encompass his arthritic changes in the knees 
together with functional limitation due to painful motion. 

The current 10 percent rating is also the maximum rating 
assignable for the residuals of his surgery on the each knee, 
including cartilage removal.  Moreover, the postoperative 
scarring on each knee is shown to be asymptomatic and is not 
productive of any functional impairment.  

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 10 
percent for either knee at any time since the day after 
service discharge. See Fenderson, supra.  In other words, the 
Veteran's knee disabilities have each been no more than 10 
percent disabling since that date, so his ratings cannot be 
"staged" because the 10 percent ratings are his greatest 
level of functional impairment since that date. 

Thus, in conclusion, the Board concludes that initial 
disability ratings in excess of 10 percent for each knee are 
not warranted at any time since the day after service 
discharge.  

Initial Ratings in Excess of 10 percent for (1) degenerative 
joint disease of the left acromioclavicular joint, to include 
postoperative residuals with residual scarring and (2) 
degenerative joint disease of the right acromioclavicular 
joint, to include postoperative residuals with residual 
scarring

After a thorough review of the entire record, the Board finds 
that the Veteran's shoulder disabilities have each been 
appropriately evaluated as 10 percent disabling since service 
discharge and do not warrant a higher disability rating at 
any time since his service discharge.  

The Veteran is right handed.  Repeated testing of motion, in 
both flexion and abduction, of each shoulder has shown that 
he does not have a compensable degree of limitation of motion 
in either shoulder.  Moreover, there is no evidence of 
ankylosis, malunion, nonunion, dislocations, loose movement 
or guarded movement.  

Moreover, the postoperative scarring on each shoulder is 
shown to be asymptomatic and is not productive of any 
functional impairment.  

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 10 
percent for either shoulder at any time since the day after 
service discharge. See Fenderson, supra.  In other words, the 
Veteran's shoulder disabilities have each been no more than 
10 percent disabling since that date, so his ratings cannot 
be "staged" because the 10 percent ratings are his greatest 
level of functional impairment since that date. 

Thus, in conclusion, the Board concludes that initial 
disability ratings in excess of 10 percent for each shoulder 
are not warranted at any time since the day after service 
discharge.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun, Id. 

Comparing the Veteran's current disability levels and 
symptomatologies to the Rating Schedule, the degree of 
disability for each disorder is contemplated by the Rating 
Schedule and the assigned schedule ratings are adequate.  
Thus, no referral for extraschedular consideration is 
required. 

Lastly, since the preponderance of the evidence is against 
the claims, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefits sought on appeal are accordingly denied.  


ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the left knee, to include 
postoperative residuals of a menisceal repair with residual 
scarring, is denied. 

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the right knee, to include 
postoperative residuals of a menisceal repair with residual 
scarring, is denied. 

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the left acromioclavicular 
joint, to include postoperative residuals with residual 
scarring, is denied. 

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the right acromioclavicular 
joint, to include postoperative residuals with residual 
scarring, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


